This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 36,049

 5 RONALD VAUGHN,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Mary Marlowe Sommer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 HANISEE Judge.
 1   {1}   Defendant has appealed from a conviction for DWI. We previously issued a

 2 notice of proposed summary disposition in which we proposed to uphold the

 3 conviction. Defendant has filed a memorandum in opposition. After due consideration,

 4 we remain unpersuaded. We therefore affirm.

 5   {2}   The pertinent background information and applicable principles were

 6 previously set out in the notice of proposed summary disposition. We will avoid

 7 unnecessary repetition here, focusing instead on the content of the memorandum in

 8 opposition.

 9   {3}   Defendant continues to challenge to the sufficiency of the evidence to support

10 his conviction. [MIO 2-4] However, Defendant’s admission to having consumed

11 alcohol and OxyContin prior to driving, [MIO 1, 3] the evidence that Defendant

12 caused a traffic accident, [MIO 2] and the officers’ testimony that Defendant

13 displayed numerous indicia of intoxication, [MIO 1, 3] supply ample support for the

14 conviction. See, e.g., State v. Notah-Hunter, 2005-NMCA-074, ¶ 24, 137 N.M. 597,

15 113 P.3d 867 (holding that the evidence was sufficient to uphold a conviction for DWI

16 where the defendant smelled of alcohol, had slurred speech, admitted to drinking

17 alcohol, failed field sobriety tests and was driving erratically); State v. Caudillo, 2003-

18 NMCA-042, ¶ 8, 133 N.M. 468, 64 P.3d 495 (stating that the evidence was sufficient




                                                2
 1 to establish impairment where the defendant was involved in an accident, smelled of

 2 alcohol, admitted to having consumed beer, and refused to take a blood alcohol test).

 3   {4}   In his memorandum in opposition Defendant focuses on countervailing

 4 inferences which might have been drawn. [MIO 3-4] “However, as a reviewing court,

 5 we do not reweigh the evidence or attempt to draw alternative inferences from the

 6 evidence.” State v. Estrada, 2001-NMCA-034, ¶ 41, 130 N.M. 358, 24 P.3d 793. We

 7 therefore remain unpersuaded.

 8   {5}   Accordingly, for the reasons stated in our notice of proposed summary

 9 disposition and above, we affirm.

10   {6}   IT IS SO ORDERED.


11
12                                        J. MILES HANISEE, Judge

13 WE CONCUR:


14
15 MICHAEL E. VIGIL, Judge


16
17 STEPHEN G. FRENCH, Judge




                                             3